Citation Nr: 1528722	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-47 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), rated as 30 percent disabling from December 2, 2008 to March 6, 2012, and 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The April 2009 rating decision granted service connection for PTSD and assigned an initial 30 percent disability rating, effective December 2, 2008.  The Veteran timely appealed the decision.  In March 2012, a decision review officer (DRO) increased the rating for PTSD to 50 percent, effective March 7, 2012.

The issue of entitlement to TDIU is an element of the initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran appeared at a hearing before the undersigned in March 2015.  A transcript of the hearing is of record.

The issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

From December 2, 2008 to March 7, 2012, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, but did not result in deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met since December 2, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is awarded when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship. 

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Veteran has been examined by the same VA examiner, N.F., M.D., on two occasions.  While her March 2009 VA examination report indicated the Veteran's PTSD resulted in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, the symptomatology described is relatively the same as that described in a March 2012 VA examination report, which indicated the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  N.F., M.D., also assigned relatively equal GAF scores during each evaluation, 54 and 52, in March 2009 and March 2012 respectively.  These scores fall within same category on the GAF continuum, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The only clearly discernable increase in symptomatology reported on the March 2012 examination report that was not reported in March 2009 is a decrease in the Veteran's attention to personal appearance and hygiene.  There also appears to be a slight increase in the frequency of panic attacks when the reports are compared.  However, the March 2009 examination report is somewhat inconsistent when describing the frequency of the Veteran's panic attacks.  In the listing of psychiatric symptoms on the second page of the report, N.F., M.D., described the Veteran's panic attacks as infrequent, but the rating statement that concludes the report indicated the Veteran had frequent panic attacks.  This reasonable doubt must be resolved in the Veteran's favor, leading to a finding that the Veteran's occupational and social functioning was impaired by frequent panic attacks, which more closely approximates the 50 percent rating criteria when his additional symptomatology is taken into consideration.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Overall, the record indicates the Veteran's PTSD symptomatology remained relatively consistent from December 2, 2008 to March 7, 2012, and resulted in occupational and social impairment with reduced reliability and productivity.  While the Veteran did not exhibit all the symptoms listed in the 50 percent criteria during this period, it is not necessary for him to manifest all, most, or even some of the symptoms listed in the diagnostic code at a particular disability level to be entitled to a specific disability rating for a mental condition.  See Mauerhan, 16 Vet. App. at 442.  The symptoms associated with the disability rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Id. at 443.  Thus, a 50 percent rating is warranted for the entirety of the period.  

The Board is deferring consideration of entitlement to a rating in excess of 50 percent, pending completion of the development sought in its remand.


ORDER

Entitlement to a 50 percent disability rating for PTSD is granted effective December 2, 2008.


REMAND

During the March 2015 hearing, the Veteran testified his PTSD had gotten worse since his last VA examination March 2012.  He also testified he is no longer living with a former girlfriend of four years because their relationship ended due to an increase in his symptomatology.  The March 2012 VA examiner highlighted the fact that the Veteran was living with a significant other in her examination report that indicated the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Where the record does not adequately reveal the current state of disability, the fulfillment of the statutory duty to assist requires a new medical examination.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

Additionally, as noted in the introduction, the Veteran's claim for a higher initial rating for PTSD includes an implied claim for TDIU.  Therefore, this issue should be developed and adjudicated by the AOJ on both a schedular and extra-schedular basis as deemed necessary after the further development discussed above.

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to complete a formal application for TDIU.

2.  Schedule the Veteran for an examination to assess the current severity of his PTSD symptomatology and an opinion as to whether the disability precludes gainful employment.

3.  Adjudicate the Veteran's TDIU claim.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


